— In a negligence action to recover damages arising from an automobile accident, plaintiff appeals from an order of the Supreme Court, Nassau County (Robbins, J.), dated September 23, 1982, which denied its motion to vacate an arbitration award entered in defendants’ favor after plaintiff defaulted in appearing at a hearing. Matter remitted to Special Term to hear and report in accordance herewith, and appeal held in abeyance in the interim. Special Term shall file its report with all convenient speed. According to the affirmation of John W. Sinon, plaintiff’s attorney, on July 29, 1982 his office received a “Notice of Arbitration Hearing” in this matter, which designated August 10, 1982, as the date for the arbitration hearing. In a subsequent telephone conversation, Sinon’s secretary was allegedly informed by the arbitration chairperson that the hearing had been put over to August 11. The arbitration “Report and Award”, dated August 16, 1982, indicates that the hearing was conducted on August 9,1982, and that the award was in defendants’ favor, with plaintiff failing to appear. On this record it cannot be determined if plaintiff’s nonappearance was due to law office failure, as found by Special Term, or was the result of the hearing being held a day earlier than specified in the notice or, alternatively, was the result of a justified reliance on an adjournment made by the arbitration chairperson. There is some evidence that the hearing was, in fact, held on August 10, and that no adjournment was made. However, this cannot be determined without a hearing, where testimony should be taken of the involved persons, including Sinon’s secretary and the arbitration chairperson. Titone, J. P., Mangano, Thompson and Bracken, JJ., concur.